Citation Nr: 1726680	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-01 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include chronic systolic heart failure, as due to exposure to nonionizing radiation during service.  

2.  Entitlement to service connection for T-cell lymphoma, to include as due to exposure to nonionizing radiation during service.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from November 1959 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied claims for service connection for chronic systolic heart failure (claimed as deteriorating organ function (heart), and T-cell lymphoma, with both claims to include as due to exposure to nonionizing radiation during service.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a heart disability, to include chronic systolic heart failure, and T-cell lymphoma, that were caused by service, to include the assertion that he has the claimed conditions due to exposure to ionizing radiation during service.  Specifically, he argues that during service at McMurdo Station in Antarctica, he performed duties and resided near a Naval nuclear reactor, and that this exposed him to radiation in the air and water, which caused the claimed conditions.   

As an initial matter, in a decision, dated in May 2005, the RO denied the Veteran's claims for T cell lymphoma, and mycosis fungoides, claimed as due to exposure to ionizing radiation.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (2016).  

In August 2007, the RO stated that the Veteran's claim for T cell lymphoma had been prematurely denied, and that it was "re-opened."  The RO appears to have determined that the claim had not been completely developed.  See e.g., report from Naval Dosimetry Center (NDC), received in June 2007.  However, the RO denied the claim on the merits, stating inter alia that there was no record of exposure to ionizing radiation while on active duty.  There was no appeal, and the RO's decision became final.  38 U.S.C.A. § 7105(c).

In March 2011, the Veteran filed to reopen the claim for T cell lymphoma.  

In April 2011, he filed a claim for service connection for deteriorating organ function related to his heart, which the RO interpreted as a claim for systolic heart disease.  

In August 2012, the RO denied claims for chronic systolic heart failure, and T-cell lymphoma.  With regard to the claim for T-cell lymphoma, the RO determined that new and material evidence had not been presented to reopen the claim.  

At the time of the RO's August 2012 decision, there was no evidence to show exposure to ionizing radiation during service.  See e.g., Veteran's "record of exposure to ionizing radiation" (DD Form 1141) (blank record).  However, the service department subsequently determined that the Veteran was exposed to ionizing radiation during service.  See June 2015 report from the Naval Dosimetry Center (NDC) (discussed infra).  

When VA has issued a decision on a claim, and subsequently receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file at the time of the prior decision, VA must reconsider the claim de novo.  38 C.F.R. § 3.156(c)(1).  In such cases, there is no claim to reopen and new and material evidence is not required.  Id.  Accordingly, the claim for T-cell lymphoma will be analyzed without regard to the provisions covering "new and material" provisions for reopening of claims.  Id.; 38 C.F.R. § 3.156(c).  

The Veteran's service personnel records include his discharge (DD Form 214), which shows that his specialty was "none," with a related civilian occupation of radio operator.  His awards include the Antarctic Service Medal and bronze clasp.  His discharge indicates that his rate was RM (radioman).  An enlisted performance records (NAVPERS 601) shows that he had service aboard the U.S.S. Topeka between November 1960 and May 1961, and at ANTARCTIC SUPP ACTS," and "ASA DEI ALFA" McMurdo Station, Antarctica, between May 1961 and November 1962, during which time his rate was RMSN or RM3.  

The evidence does not establish that the Veteran has ever participated in a "radiation risk activity" contemplated by 38 C.F.R. § 3.309 (d)(3), nor has the Veteran so asserted.  Since the Veteran does not qualify as a radiation-exposed veteran involved in radiation-risk activity, that is, either as a participant in a test of a nuclear device or in the occupation of Hiroshima or Nagasaki, Japan by U.S. forces during the period beginning on August 6, 1945 and ending on July 1, 1946, see 38 C.F.R. § 3.309 (d)(3) (2016), the presumption of service connection for specific diseases for radiation-exposed veterans under 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d) does not apply.  

However, service connection may also be established if the evidence shows (1) that a veteran was exposed to ionizing radiation, and (2) the veteran has a "radiogenic disease" that is attributable to such exposure.  See 38 C.F.R. §  3.311 (b).  Skin cancer, and "any other cancer," are radiogenic diseases under 38 C.F.R. §  3.311 (b)(2)(vii) and (xxiv) (2016).  In this case, T-cell lymphoma would appear to qualify as a radiogenic disease.  Id.

In August 2014, the RO requested the Veteran's radiation dose information.  See 38 C.F.R. § 3.311 (a)(2).  The RO's request only noted a claim for bladder cancer (which was subsequently denied by the RO in March 2016 and which is not before the Board at this time).  

In June 2015, the NDC determined that the Veteran had the following exposure to radiation during service at McMurdo Station, Antarctica, between December 1961 and October 1962:  DDE (deep dose equivalent) - Photon 00.230 rem, DEDE (committed effective dose equivalent, as defined in 10 C.F.R. § 20) 00.050 rem, CDE (committed dose equivalent, as defined in 10 C.F.R. § 20) - urinary bladder wall 00.050 rem, and CDE-thymus 00.050 rem.  

In July 2015, the RO forwarded the case to the Director, Compensation and Pension Service, for an etiological opinion.  See 38 C.F.R. § 3.311 (a)(2)(c).  The RO's request noted the following: the Veteran was 19 years old when he was exposed to radiation.  He has post-service employment as an electrical distributor.  He smokes three to four packs of cigarettes per day, with a previous smoking history of two to three packs per day for 50 years.  This request erroneously noted that the Veteran had served aboard the U.S.S. Orino (AS 18) and the U.S.S. L.Y. Spears (AS 36); it did not mention the Veteran's service aboard the U.S.S. Topeka (CLG 8) nor did it mention of the Veteran's service at McMurdo Station, Antarctica.  

In a memorandum, dated in February 2016, from the Deputy Chief Consultant, Post Deployment Health Services (Dr. N.L.), to the Director, Compensation and Pension Service, it was noted that the Health Physics Society, in their position statement PS010-2, Radiation Risk in Perspective, revised in July 2010, states that in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year, or a lifetime dose of 10 rem above that received from natural sources.  The position statement goes on to say that "there is a substantial and convincing scientific evidence for health risks following high dose exposures.  However, below 5 - 10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."  It was stated that, "Since the Veteran's radiation dose did not exceed 5 rem in any one year or 10 rem in a lifetime, it is our opinion that it is unlikely that bladder cancer (urothelial carcinoma) was caused by radiation exposure during military service."

In an Advisory Opinion obtained in accordance with 38 C.F.R. § 3.311, the Director of the Compensation and Pension Service indicated that a review of the evidence had been undertaken in its entirety.  The Director, citing to a medical opinion from the Under Secretary for Health, states that there was "no reasonable possibility that the Veteran's bladder cancer (urothelial carcinoma) resulted from his exposure to ionizing radiation in service."

The Board finds that a remand is required.  For unclear reasons, at the time the RO requested a dose estimate in August 2014, the RO's request only noted a claim for bladder cancer.  In June 2015, a dose estimate was received from the NDC, which determined that the Veteran had been exposed to ionizing radiation.  The NDC's dose estimate includes specific dose estimates for the urinary bladder wall, and the thymus.  It is unclear whether or not the NDC would have been able to provide dose estimates for the Veteran's heart, or skin, had these claims been identified.  

On remand, another attempt should be made to obtain a dose estimate, in which it is specifically mentioned that the claims in issue are for a heart disability, and T-cell lymphoma.  In this regard, as the Veteran is shown to have been exposed to radiation during service, and as he has provided medical treatises indicating a possible link between systolic heart disease and exposure to radiation, the claim for a heart disability is also subject to the provisions at 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311 (b)(4).  

Furthermore, the RO appears to have denied both of the claims on appeal based on the Deputy Chief Consultant's conclusion that the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year, or a lifetime dose of 10 rem above that received from natural sources, and that below 5 - 10 rem risks of health effects are either too small to be observed or are nonexistent.  See October 2016 supplemental statement of the case.  However, given that there appears to be a significant failure in the duty to assist with regard to obtaining a dose estimate, as noted supra, that the Deputy Chief Consultant's opinion appears to have been based on an erroneous service history (incorrectly noting service aboard two ships other than the U.S.S. Topeka), and that his conclusion was provided solely in association with a claim for bladder cancer, such a conclusion is both premature and unwarranted.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board notes that any exposure higher than zero triggers a referral to the Under Secretary.  Wandel v. West, 11 Vet. App. 200, 205 (1998); see also M21-1, Part IV.ii.1.C.4.(e) and (f).  Accordingly, on remand, following obtaining another dose estimate, another opinion should be obtained addressing whether any in-service radiation exposure is likely related to a claimed medical condition.  38 C.F.R. § 3.311(c).

In summary, it does not appear that the relevant provisions under 38 C.F.R. § 3.311 and VBA Manual M21-1 have been complied with for claims based on exposure to radiation.  On remand, the development mandated by 38 C.F.R. § 3.311 and VBA Manual M21-1 for claims based on exposure to radiation should be completed.
Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain an updated dose estimate, as required by VA Adjudication Procedure Manual, M21-1MR, Part IV, and 38 C.F.R. § 3.311 (a), specifically noting that the claims in issue involve T-cell lymphoma, and a heart disability.

2.  Following the development requested in the first paragraph of this remand, forward the claims folder and a copy of this remand for opinions addressing whether or not any in-service radiation exposure is likely related to a claimed medical condition.  It should be stated that, contrary to the service history noted in the February 2016 opinion, the Veteran is shown to have served aboard the U.S.S. Topeka (CLG 8) (between November 1960 and May 1961), and at McMurdo Station, Antarctica (between May 1961 and November 1962), and that he did not serve aboard the U.S.S. Orino (AS 18) or the U.S.S. L.Y. Spears (AS 36).  

3.  Following the development requested in the first two paragraphs of this remand, request etiological opinions from the Director, Compensation and Pension Service.

4.  The RO/AMC must review all reports obtained, and all supplemental and new opinions, taking into consideration the inadequacies in the record as noted in this remand, and ensure that all opinions rendered are adequate.  If they are not adequate, the RO/AMC must take corrective action. 

5.  Then, readjudicate the issues of entitlement to service connection for a heart disability, to include chronic systolic heart failure, and T-cell lymphoma.  If either of the benefits sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




